DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on December 17, 2019.  Claims 1-8 have been cancelled.  Claims 9-16 have been newly added.  Thus, claims 9-16 are pending.  Claims 9, 14 and 15 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on December 17, 2019 and April 28, 2021 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Drawings
The drawings are objected to because every box in the drawings should have a descriptive label on it (See Figures 1-3 and 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2009/0210114 to Baumann et al. (hereinafter “Baumann”).
Claims 9-11 and 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baumann.
With respect to independent claims 9, 14 and 15, Baumann discloses activating at least one restraint unit for restraining at least one occupant of the vehicle in response to an identification of an imminent triggering of the emergency braking function, using at least one sensor signal of 
With respect to dependent claims 10 and 16, Baumann discloses wherein, in the activating, the restraint unit is activated to tighten a seat belt of the occupant and/or to adjust a seat of the occupant (see paragraph [0026]:  the seatbelt pretensioners can also be initiated later, specifically at the same time as the autonomous crash braking process in step 6.). 
With respect to dependent claim 11, Baumann discloses ascertaining a presumable accident severity and/or a position of the occupant and/or a mass of the occupant, using the sensor signal, the restraint unit being activated in the activating as a function of the accident severity and/or of the position of the occupant and/or of the mass of the occupant (see paragraphs [0010], [0024] and [0033]:  The chronological limitation of the braking process to the value which is predicted by the surroundings sensor system for the collision time therefore has the advantage that the safety system becomes tolerant to incorrect triggering if the braking impulse remains chronologically limited in all cases.  Since the timing counter is easy to implement, this solution is also very cost effective and robust.    If the collision time is still in the range of seconds in the future, a warning message can firstly be issued, for example visually, audibly or haptically, and is adjoined by an autonomously initiated partial braking process if a collision is still imminent.  At the 
With respect to dependent claim 13, Baumann discloses identifying the imminent triggering of the emergency braking function, using the sensor signal, the sensor signal representing a signal generated by a surroundings sensor for detecting the surroundings of the vehicle and/or by a vehicle sensor for detecting an instantaneous driving state of the vehicle (see abstract, paragraphs [0001] and [0025]:  A method for a safety system in a vehicle continuously evaluates data relating to the surroundings from a surroundings sensor system in terms of an imminent collision with an obstacle, and autonomous emergency braking is initiated in the event of an unavoidable collision.  The emergency braking is maintained until a predefined event occurs.  The predefined event can be the expiration of a time calculated in advance up to the collision or the impact which is actually detected by a sensor.   The present invention relates to methods for a safety system in a vehicle, in which data relating to the surroundings from a surroundings sensor system is continually evaluated in terms of an imminent collision with an obstacle, and autonomous emergency braking is initiated in the event of an unavoidable collision.   Approximately 650-600 ms before the anticipated impact, this corresponds to an approach to approximately 10 m at a vehicle speed of 64 km/h, the reversible seatbelt pretensioner is activated if it has not already been activated with a preceding partial braking process, so that the seatbelt .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of U.S. 9,067,555 to Deng et al. (hereinafter “Deng”).
With respect to dependent claim 12, Baumann does not explicitly disclose wherein, in the activating, the restraint unit is activated with delay and/or in an accelerated manner as a function of the presumable accident severity.  
Deng discloses that during a side impact, however, the restraint deployment system 105 may deploy the restraints in accordance with the time-to-fire value delayed by a predetermined value.  The predetermined value may be a set value for each of the restraints.  Alternatively, the predetermined value may change according to various factors.  For instance, the predetermined value may be based on, e.g., the severity of the impact relative to a predetermined threshold.  Alternatively, the predetermined value may be based on a gap between an occupant and the vehicle trims as determined by, e.g., a camera with a view of the passenger compartment. (See col. 2, lines 2-18).
It would have been obvious to one skilled in the art, it would have been office to combine vehicle safety system of Baumann with the restraint unit of Deng in order to provide a restraint 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661  



Primary Examiner, Art Unit 3661